Opinion filed May 6, 2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00047-CV
                                                    __________
 
                              KARLA
SUE STEVENSON, Appellant
 
                                                             V.
 
                                  DAN
PER STEVENSON, Appellee

 
                                   On
Appeal from the 326th District Court
 
                                                            Taylor
County, Texas
 
                                                   Trial
Court Cause No. 27,176-C
 

 
                                            M
E M O R A N D U M   O P I N I O N
            Karla Sue
Stevenson has filed in this court a motion to dismiss her appeal.  The motion
is granted, and the appeal is dismissed.
 
                                                                                                            PER
CURIAM
May 6, 2010    
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.